       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 1 of 57   1
     ka22HylH

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    KATHRYN HYLAND, et al.,

4                     Plaintiffs,                  New York, N.Y.

5                v.                                18 Civ. 9031 (DLC)

6    NAVIENT CORPORATION, et al.,

7                     Defendants.

8    ------------------------------x               Teleconference

9                                                  Fairness Hearing

10
                                                   October 2, 2020
11                                                 3:10 p.m.

12   Before:

13                            HON. DENISE L. COTE,

14                                                 District Judge

15

16
                                   APPEARANCES
17

18   SELENDY & GAY, PLLC
          Attorneys for Plaintiffs
19   BY: FAITH E. GAY
          YELENA KONANOVA
20

21   PHILLIPS RICHARD & RIND, P.A.
          Attorneys for Plaintiffs
22   BY: MARK RICHARD

23
     COVINGTON & BURLING LLP
24        Attorneys for Defendants
     BY: ANDREW A. RUFFINO
25        ASHLEY M. SIMONSEN


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 2 of 57   2
     ka22HylH

1                                  APPEARANCES
                                   (continued)
2

3    LAW OFFICE OF ERIC ALAN ISAACSON
          Attorneys for Objector Carson
4    BY: ERIC ALAN ISAACSON

5
     HAMILTON LINCOLN LAW INSTITUTE
6         Attorneys for Objector Yeatman
     BY: ANNA ST. JOHN
7

8    JESSICA AMOROSO
          Pro Se Objector
9

10   NEDRA BARNES-LARRIEUX
          Pro Se Objector
11

12   DR. JANE HANSON
          Pro Se Objector
13

14   MICHAEL LOMBARDO
          Pro Se Objector
15

16   GREGORY CLAUSS
          Pro Se Objector
17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 3 of 57       3
     ka22HylH

1               THE COURT:   Good afternoon, counsel.      This is Judge

2    Cote.

3               Do we have a court reporter?

4               THE COURT REPORTER:    Good afternoon, Judge.      Kristen

5    Carannante.

6               THE COURT:   Thank you very much.

7               I will briefly take appearances for the plaintiff.

8               MS. KONANOVA:   Good afternoon, your Honor.       This is

9    Yelena Konanova of Selendy & Gay for the plaintiffs.          I'm here

10   with Faith Gay of Selendy & Gay, and our co-counsel, Mark

11   Richard, is also on the line.

12              THE COURT:   Thank you.

13              And for the defendants.

14              MS. SIMONSEN:   Good afternoon, your Honor.       Ashley

15   Simonsen, of Covington & Burling, for the defendants Navient

16   Corporation and Navient Solutions, and also on the line with me

17   today is my colleague Andrew Ruffino, also of Covington &

18   Burling.

19              THE COURT:   Thank you.

20              And counsel for the objector Richard Carson.

21              MR. ISAACSON:   Good afternoon, your Honor.

22              May it please the Court:

23              I'm Eric Alan Isaacson, representing       Richard E.

24   Carson III, a class member and objector.

25              THE COURT:   And counsel for objector William Yeatman.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 4 of 57      4
     ka22HylH

1              MS. ST. JOHN:    Good afternoon, your Honor.       This is

2    Anna St. John, with the Hamilton Lincoln Law Institute on

3    behalf of objector William Yeatman.

4              THE COURT:    Thank you.

5              And I believe we have five other objectors.

6              Ms. Amoroso, are you on the line?

7              MS. AMOROSO:    Yes.   Good afternoon, your Honor.        This

8    is Jessica Amoroso.

9              THE COURT:    Thank you.

10             And is it Ms. Nedra Barnes-Larrieux?

11   Ms. Barnes-Larrieux, are you on the line?

12             MS. BARNES-LARRIEUX:      Good afternoon.

13   Ms. Barnes-Larrieux is on the line.        My apologies.    I was

14   muted.

15             THE COURT:    Thank you.

16             Jane Hanson, are you on the line?

17             DR. HANSON:    Yes.    Good afternoon, Judge.     I am here.

18             THE COURT:    Thank you.

19             Michael Lombardo, are you on the line?

20             MR. LOMBARDO:    I am here, your Honor.      Good afternoon.

21   Thank you.

22             THE COURT:    And finally Gregory Clauss, are you on the

23   line.

24             MR. CLAUSS:    Good afternoon, your Honor.       This is

25   Gregory Clauss.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 5 of 57      5
     ka22HylH

1               THE COURT:   Good.

2               So normally, counsel, we would all be meeting in my --

3    counsel and objectors, we would all be meeting in my courtroom

4    for this fairness hearing, but as everyone is well aware, we

5    are in the middle of a pandemic, and therefore we are

6    conducting this fairness hearing through a telephone conference

7    call with each other.

8               I have given public notice of this fairness hearing,

9    and therefore members of the press or the public or other

10   objectors to whom I have not given permission to speak may also

11   and I hope are listening in.

12              Let me welcome everyone and begin with a brief

13   introduction of what's going to happen at this fairness

14   hearing.

15              On April 24 of this year, the parties in this

16   litigation entered into a settlement agreement.          In that

17   settlement agreement, the defendants, who I will refer to as

18   "Navient," agreed to pay $2,400,000.        All of it is destined for

19   a cy-près fund, if it is not reduced by the Court to pay either

20   incentive awards or make an award of attorney's fees.           That

21   cy-près fund has now been identified by the plaintiffs as the

22   Public Service Promise organization.

23              The parties, in their settlement agreement, agreed

24   that a cy-près award of $1,750,000 was appropriate and that

25   incentive awards of $15,000 a piece for each class


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 6 of 57     6
     ka22HylH

1    representative were appropriate, and Navient agreed not to

2    object to an application of reasonable attorney's fees in the

3    amount of half a million dollars.       In that settlement

4    agreement, Navient also agreed to enact what are described as

5    enhancements to its business practices.

6              The parties agreed that the settlement would be final

7    despite any order reducing or relating to the application in

8    connection with attorney's fees or incentive awards.

9    Therefore, it is understood that Navient will be paying

10   $2,400,000 in total -- no more, no less.        Navient also agreed

11   to pay the cost of providing notice to the class and for

12   administration of the settlement.

13             All class members have reserved or retained their

14   right to sue Navient for damages due to them as individual

15   plaintiffs should they bring such lawsuits.         The class

16   representatives, though, have waived the right to sue Navient

17   in the future, and it is understood that this settlement will

18   bar any further class action litigation arising out of the same

19   allegation or related allegation.

20             Let me make a few initial observations about this

21   settlement:

22             As I mentioned, this action was brought as a class

23   action.   There was a motion to dismiss brought against the

24   litigation as described in the complaint, that is, against the

25   claims described in the complaint, and only one claim survived


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 7 of 57     7
     ka22HylH

1    that motion to dismiss litigation.       It was a New York State law

2    claim.   And as the parties' papers recognize, or at least the

3    plaintiffs' papers recognize, this case, in the court's view,

4    was unlikely to succeed as a class action if litigation

5    proceeded further.     Any misrepresentations that may have been

6    made by Navient or any omissions, failures to speak, would have

7    arisen in response to questions asked by borrowers, and that

8    analysis, both questions and the responses, were all dependent

9    on the circumstances described by the borrowers and as those

10   circumstances were understood by Navient.         That presented an

11   enormous hurdle to finding that there were common questions of

12   fact that would bind the class and for finding that individual

13   fact issues and questions would not overwhelm this litigation

14   if pursued as a class action.

15             During the course of this litigation, the United

16   States Court of Appeals for the Second Circuit issued a

17   decision in a lawsuit called Berni.        That decision was issued

18   on July 8 of this year, and I asked both the plaintiffs and

19   defense counsel to respond in letters about the implications of

20   Berni for approval of their settlement agreement, and they did

21   so in letters of July 20, and the plaintiffs' letter of July

22   20, I think, captures the challenges of pursuing this

23   litigation as a class action.       The plaintiffs' counsel

24   explained that borrowers allege harm from misrepresentations

25   regarding complex and individualized financial issues, not a


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 8 of 57      8
     ka22HylH

1    simple, repetitive deception easily understood upon purchase

2    and visual inspection of a product.        Therefore, what appeared

3    to be true early in this case was that this litigation was

4    unlikely to be certified as a class action, and unless it were

5    certified as a class action to recover damages, there can be no

6    recovery of damages for the class upon successful pursuit of

7    the litigation.

8              The settlement here and my role today does not require

9    me to find whatsoever that Navient's past business practices

10   were inadequate in any way.      That is not my role today, and I

11   am not equipped, based on what I know as of now, to make a

12   finding in that regard.

13             But that being said, I want to congratulate the

14   parties on their settlement.      I think they are to be praised

15   for this creative resolution of these issues.         Public service

16   employees deserve our nation's thanks at all times.          During

17   this pandemic I think we are particularly aware of the great

18   debt our nation owes them, and to the extent that settlement

19   will benefit public service employees, it is all to the good.

20   And to the extent that this settlement benefits Navient by

21   causing it to improve its practices and training, that is all

22   to the good as well.     Any corporate citizen in this country

23   should want to hold itself to the highest ethical standards and

24   a settlement that insists and encourages that is to be valued.

25             So what we are going to do now is hear from the


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
       Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 9 of 57       9
     ka22HylH

1    objectors to this settlement.       Notice was given after I

2    approved the notice process and the wording of the notice, so

3    the objectors have been given a description of this litigation

4    and an opportunity to make their objections in writing and by

5    speaking.   In order to make an additional objection orally,

6    they were required to comply with the requirements set out in

7    the notice; and, while 21 class members requested to be heard

8    orally at this hearing, only seven have complied with the

9    requirements set out in the notice.

10             So I issued an order this week, on September 30,

11   listing those seven individuals and the time that they would be

12   permitted to speak.     I have listed them in alphabetical order

13   of the objectors' names, except for one objector.          Mr. Clauss

14   only sought one minute, and I thank Mr. Clauss for his

15   willingness to be concise in comments.        Since the others are

16   being held to five minutes, I let Mr. Clauss be the last to

17   speak so he would have the benefit of anything that was said

18   before.

19             After we have heard from the objectors, I will hear

20   from plaintiffs' counsel and I will hear from defendants'

21   counsel, and then I will give you my ruling first on the

22   settlement generally, then on the request for incentive awards,

23   and finally on the request for an attorney's fee award.

24             In connection with that last request, I want to put

25   everyone on notice of the following:        I have a concern as to


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 10 of 57      10
     ka22HylH

1    whether this Court and the class were given adequate notice of

2    the attorney's fees request being made and presented to me

3    today.

4              And so with that initial observation, Ms. Amoroso, you

5    have five minutes to convey anything you would like to convey

6    to me regarding this settlement.

7              (Pause)

8              THE COURT:    Ms. Amoroso?

9              MS. AMOROSO:    Yes.   This is Jessica Amoroso.      Good

10   afternoon, your Honor.

11             May it please the Court:

12             Thank you for hearing our statements today.

13             I respectfully ask this Court to refrain from

14   approving the proposed public student loan forgiveness

15   settlement regarding Navient in this matter.

16             My objection lies upon three main pillars:

17             First, the vast --

18             THE COURT:    Excuse me, Ms. Amoroso?

19             MS. AMOROSO:    Yes, your Honor.

20             THE COURT:    Thank you.    We have a court reporter.       So,

21   it is important that she capture everything you say, and so

22   please, if you could, slow down.       Thank you.

23             MS. AMOROSO:    Yes, your Honor.     I apologize.

24             The three main pillars that I support my objection

25   with are the vastness of the scope of the eligible class


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 11 of 57   11
     ka22HylH

1    members, the fact that the settlement does not provide any

2    financial compensation to all of the class members, and that

3    the proposed relief isn't sufficient to remedy the systemic

4    problems presented and exacerbated by Navient's loan servicing

5    practices at the expense of PSLF borrowers.

6               The scope of the class in this matter is far reaching

7    and affects hundreds of thousands of student loan borrowers

8    across this country.     A matter of this magnitude requires

9    thorough vetting to reach and inform class members of the

10   rights that they will forego in this settlement.

11              This includes current borrowers, those who have

12   submitted a PSLF application who have been rejected, those who

13   will enter repayment at a future time, and those who have

14   missed the opportunity to accumulate qualifying payments and

15   have lost those opportunities while serving forbearance

16   periods.

17              There is a vast application to many professions who

18   are similarly situated, share commonality, and have been

19   collectively affected by Navient's loan servicing practices in

20   the PSLF program.

21              Navient's Legal Action Facts website indicates that

22   there are more than 400,000 borrowers serviced by Navient

23   paying off their student loans every year.        In a Department of

24   Education report issued last month, there were over 3 million

25   eligible employment certification forms.        The Department of


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 12 of 57   12
     ka22HylH

1    Education last year rejected over 100,000 PSLF applications,

2    and the Federal Student Aid Data Center indicated that 24

3    percent rejected those who were missing information on

4    forgiveness applications and 15 percent for ineligible loans.

5    These issues, if properly maintained through the loan servicing

6    business, could have been identified just by the mere fact of

7    servicing loans through the PSLF process.

8              The settlement, once entered, carries long-ranging

9    ramifications for generations of student loan borrowers who may

10   not have been notified and therefore will unknowingly forego

11   rights to pursue class actions against Navient in the future.

12             The proposed settlement also does not afford any

13   monetary relief for all class members.        At the outset, there is

14   a glaring inequity presented in the PSA regarding the financial

15   relief, but it is -- because there is $500,000 being afforded

16   to plaintiffs' attorneys and none of the class members will see

17   any financial compensation.      Additionally, this amount is more

18   than 30 times that of which each class representative has

19   sought to receive under the settlement.

20             In addressing the third main reason why I propose an

21   objection in this matter is the fact that altogether those

22   business practice proposal modifications are ultimately

23   reactive to the sum, that do not address past harms, namely,

24   those by PSLF borrowers who missed the opportunity to

25   accumulate qualifying payments, and therefore financial


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 13 of 57          13
     ka22HylH

1    compensation would be the best remedy to rectify that harm.

2              Additionally, as an example, Navient proposes that

3    they will create forms to be sent electronically via e-mail to

4    borrowers to request additional information about PSLF.             This

5    is a systemic omission of critical tailored forms that should

6    have been available in the first place, so instituting this

7    resolution does not adequately compensate the class in this

8    matter.

9              THE COURT:    Thank you very much, Ms. Amoroso.       I

10   appreciate that.

11             MS. AMOROSO:    Thank you, your Honor.

12             THE COURT:    Yes.

13             And is it Ms. Barnes-Larrieux?

14             MS. BARNES-LARRIEUX:     Yes.   That's correct, Judge.

15             THE COURT:    You may proceed.

16             MS. BARNES-LARRIEUX:     Thank you.

17             Good afternoon, Judge.      Thank you for allowing me the

18   opportunity to speak today.

19             I am grateful to have had the opportunity to

20   successfully obtain an undergraduate and postgraduate degrees,

21   which I believe have created consistent career progression in

22   my current field.

23             I have held loans with Navient for an estimated 15

24   years or more that are all in good standing.         During that time,

25   I have inquired about the Public Service Loan Forgiveness


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 14 of 57     14
     ka22HylH

1    process, as I have been a public servant since 2003 based on

2    the criteria outlined by the Federal Student Aid website.

3               I have contacted Navient on a number of occasions,

4    sometimes three to four times a year, to get clarity on the

5    process.    Because the information provided by Navient has not

6    been consistent as of today, I have yet to complete the Public

7    Service Loan Forgiveness application, yet I have continued to

8    make consistent payments that are all in good standing.

9    Because of the unclear guidance, it has been less than

10   motivating and very discouraging to complete this process.

11              Also, I have been informed by some Navient

12   representatives that I do qualify for Public Service Loan

13   Forgiveness.    Other Navient representatives have informed me

14   that I do not, as recent as January of this year.

15              Additionally, I have been met with less than

16   satisfactory customer service and continued unclear responses

17   regarding why I do not qualify for this process.         I have had

18   errors made on my account when applying for income-driven

19   repayment loan plans.     I have also had my husband's income

20   challenged when he transitioned from active to reserve duty

21   status in the military.

22              Again, I contacted Navient on or about July of this

23   year to request a transcript of my communications with Navient

24   from the last ten years.      At that time, I was informed I could

25   request this information and the transcript would be mailed to


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 15 of 57       15
     ka22HylH

1    me.   However, I was not informed during that call if there were

2    any additional steps required of me as the loan holder.             I

3    never received the transcript from Navient or any

4    communications regarding why the requests could not be

5    completed.   Yet again, another misrepresentation of Navient's

6    communication with me.

7              For the aforementioned reasons, I believe Navient

8    should uphold higher standards and take accountability for

9    misrepresentation of the Public Service Loan Forgiveness

10   process communicated to me as well as other loan holders.

11             The Navient mission statement reads:        "At Navient, our

12   mission is to enhance the financial success of our customers by

13   delivering innovative solutions and insights with compassion

14   and personalized service."      Navient has not upheld this mission

15   to me or many others who have been affected or impacted by the

16   lack of clear communication with respect to Public Service Loan

17   Forgiveness.    It is important to understand that as long as I

18   have an outstanding debt with Navient or any other loan holder

19   and accumulate interest, it does not benefit me, but Navient.

20             Thank you for allowing me to speak, and I hope that

21   what I have said is taken into consideration.

22             THE COURT:    Well, it certainly will be, and thank you.

23   And, really, I have great appreciation for every objector and

24   everyone who has asked to be heard either through their written

25   submission or orally.     It is very significant.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 16 of 57     16
     ka22HylH

1              Mr. Carson.

2              MR. ISAACSON:    Thank you, your Honor.

3              May it please the Court:

4              This is Eric Alan Isaacson for Richard E. Carson III.

5              Several matters I would like to focus on:

6              One is the fact that the settlement agreement bans

7    individual members of the class from proceeding with a class

8    action.   Well, actually, what the settlement agreement says is

9    to define a class action or aggregate action as "any litigation

10   proceeding in which five or more separate individuals propose

11   to prosecute their claims in the context of the same legal

12   proceeding."    So we are not talking about a settlement

13   agreement that merely bars class actions where it might be

14   difficult to certify a class on account of individual issues

15   relating to reliance.     This is barring any aggregate litigation

16   where five or more members of the class who may have very

17   similar claims try to proceed in a single action.         That is

18   prohibited.    So this does not just ban class action, it bars

19   mass actions.    And, quite frankly, that means that you wouldn't

20   be able to put together 100 or 1,000 class members in order to

21   proceed to trial with a mass action.       It's going to have to be

22   individual claims, no more than four.

23             That makes individual litigation impossible as an

24   economic matter.    It is not economically feasible.        So as a

25   practical matter, this is barring the litigation of most


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 17 of 57          17
     ka22HylH

1    individual class members' claims.       They cannot do it.     That

2    means, as a practical matter, they should be treated as a Rule

3    23(b)(3) class, with people given an opportunity to opt out so

4    they can defend their real interest in this stuff.          The fact

5    that Navient has insisted on including such a provision is, I

6    think, a very strong indication that members of the class are

7    losing something very important when they are barred from

8    proceeding with individual actions.

9               Another point that I think bears some emphasis is the

10   fact that there is a conflict of interest with respect to AFT

11   organizing the litigation, instigating the litigation, choosing

12   the named plaintiffs who are its members, and then hiring and

13   paying class counsel.     That is a conflict of interest to which

14   class members have not consented.

15              I think that it is necessary for the Court to consider

16   and for the class to be able to see a number of things.             That

17   would include the plaintiffs' retainer agreements with class

18   counsel.    It would also include all communications between AFT

19   and class counsel and all communications between AFT and the

20   named plaintiffs.    Because AFT is not a party and because AFT

21   is not a law firm, that does not violate attorney-client

22   privilege to require production of those things.         They should

23   be made a part of the court record in this case because of the

24   inherent problems of conflict of interest.

25              Those problems are exacerbated by the fact that the


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 18 of 57        18
     ka22HylH

1    named plaintiffs are getting $15,000 a piece which compromise

2    individual class members, the rest of the class's ability to

3    pursue litigation in a settlement agreement that bars five

4    people from getting together to litigate their claims, making

5    that litigation impossible.

6              Those incentive awards are illegal under the Supreme

7    Court's opinion in Greenough, Trustees v. Greenough, and

8    Pettit.   They are also illegal under New York law.         They are

9    prohibited by the principles that in Rule 23 class actions

10   class members are not supposed to get extra benefits that

11   members of the class do not get.       It's a grossly unfair

12   settlement arrangement and cannot be accepted.

13             I also have to object to the September 25 declaration

14   that class counsel put in asserting that, with respect to the

15   individual named plaintiffs, six of them, six of ten have loans

16   that are still serviced by Navient.       If you look at the

17   declarations they put in, it looks like only two of ten.            If

18   class counsel is going to rely on communications from class

19   representatives from the named plaintiffs, they need to be made

20   a part of the record.     By trying to rely on them, any

21   attorney-client privilege has been waived.        And if they do not

22   put those communications in, I don't think that class

23   counsel's hearsay declaration can be relied on, and we move to

24   strike it.

25             The same goes with respect to what the declaration


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 19 of 57       19
     ka22HylH

1    says about a communication from Navient about the number of

2    members of the class who received notice who are participants

3    in FedLoans, and moved to FedLoan.       We need to see the

4    communication from Navient.      We need to know what the

5    communication from Navient was based on.        And I want to

6    emphasize that it does not say Navient communicated that most

7    members of the class still have loans serviced by Navient.          I

8    think that that is telling.      Most members of the class do not

9    have loans serviced by Navient.       That means that the injunctive

10   relief is prohibited by the Second Circuit in Berni opinion, in

11   Wal-Mart v. Dukes the Supreme Court's opinion.

12             And with respect to the cy-près award, it is clearly

13   designed to help future people, future students taking out

14   loans, not the current class.      It is something that cannot be

15   approved for that reason, and the indication in the papers that

16   we have seen is that it is only going to serve 11,000 people a

17   year.   This is a class that consists of over 300,000 people,

18   your Honor.

19             Under the circumstances, the proposed settlement

20   cannot be approved.

21             I see my five minutes have run.       It really has not

22   been enough time to underscore all of the problems with this

23   settlement.

24             THE COURT:    Thank you, Mr. Carson, but of course --

25             MR. ISAACSON:    Mr. Isaacson.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 20 of 57   20
     ka22HylH

1              THE COURT:    I'm sorry.    Mr. Isaacson.    You made a

2    written submission as well and that certainly --

3              MR. ISAACSON:    Yes.

4              THE COURT:    -- is part of the record.      Thank you

5    very --

6              MR. ISAACSON:    Yes, your Honor.

7              THE COURT:    -- very much for your comments.

8              Ms. Hanson.

9              MR. ISAACSON:    Your Honor, I made a written

10   submission, but I did not have the benefit of the September

11   11th communication from class counsel regarding the

12   relationship with AFT.     I did not get to see the declaration

13   that was put in on the 25th.      There are a lot of things that I

14   have not had the opportunity to review before putting in the

15   written declaration -- written objection and memorandum.

16             Thank you, your Honor.

17             THE COURT:    Thank you, Mr. Isaacson.

18             Ms. Hanson.

19             DR. HANSON:    Good afternoon, and thank you, your

20   Honor.

21             May it please the Court:

22             I am Dr. Jane Hanson, and I hope to add some more

23   personal insights about the people who are harmed by dropping

24   the class action suit.     I would -- I opine that the purpose of

25   these forgiveness programs for student loans is to encourage


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 21 of 57      21
     ka22HylH

1    students to enter fields of public service to benefit our

2    institutions communities.      We have heard that.     My own public

3    service and use of my doctorate has been highly unorthodox.

4    Instead of selecting from my tenure-track faculty offers, I

5    chose to return to my alma mater to be close to my home, my

6    family, my roots, and to give back to the people of my state,

7    Nebraska.

8              While consolidating my full-time position as advisor

9    and senior lecturer at UNL, which has been my primary

10   employment for the past 11 plus years, I also served as a

11   half-time director of the Family Literacy Program for our local

12   Lincoln Literacy Council.      Lincoln's public school system

13   Boasts over 76 languages because we have been a center for

14   immigrant resettlement for the past 20 years.         This translates

15   to a very great appreciation of English as a second language

16   and increasing literacy skills.

17             Early childhood teachers here, as everywhere, are

18   responsible for referrals for special ed.        Our youngest

19   immigrants, those also targeted by the nonprofit Family

20   Literacy project, were at risk of deferral when teachers had

21   little experience differentiating between ESL or language

22   delays.   I involved young teachers from the university's

23   teacher education program and novel pre-practicum teaching

24   experiences.    And as a final illustration of my unorthodoxy, of

25   being an outlier, an uber social contributor, I received the


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 22 of 57      22
     ka22HylH

1    prestigious President's Lifetime Volunteer Service Award in

2    2019 for more than 7,000 hours as a Mensa Education and

3    Research Foundation Trustee.

4              I am a communications specialist, having taught

5    language and social linguistics for 22 plus years, from pre-K

6    to adult learning.     I recognize good communication, and I am

7    now the victim of very poor communication.

8              Financial entities need to be experts at

9    communication.    However, Navient has been woefully remiss in

10   communication as follows:

11             1.   I consolidated my student loans upon graduation in

12   2008 and no one, not even my previous university, told me that

13   consolidating different types of loans together might

14   jeopardize forbearance of the loan or even that I could choose

15   to consolidate either with a private entity or a government

16   entity.   The purposes for different types of loans were never

17   explained, neither by Direct Loan Servicing nor the university,

18   nor were the ramifications of the choice of private over

19   governmental entity.     At some point I was informed that Navient

20   would be taking charge of my consolidated loan.         There was no

21   explanation at that time the significance, nor was there any

22   choice or recourse offered.      I signed.

23             2.   I strongly object to the proposed settlement

24   because although it addresses a piece of the corporation's

25   communication woes, as we have just seen, it discards with a


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 23 of 57    23
     ka22HylH

1    broad brush all those who have in good faith maintained their

2    commitment and provides them with no financial relief.

3              Furthermore, I was informed in 2009, in a telephone

4    conversation, following up on my loan consolidation with the

5    agent at Navient, that my loan would be eligible for

6    forgiveness if I worked for my new employer, University of

7    Nebraska, a public entity, for at least ten years.          I made sure

8    I never missed a payment or was late, although I struggled

9    financially and with both my sons disabled, I maintained my

10   unorthodox status by never doing so.       I have never missed a

11   payment nor have I been late.

12             3.   However, in May of 2017, nine years later, when I

13   first submitted my Public Loan -- Public Service Loan

14   Forgiveness form, Navient informed me that only one of my

15   loans -- I had supplied copies of the first and of second

16   document, as well -- precluded me from qualifying for the PSLF

17   for a mere $5,000 out of a total of all of my loans.          This

18   pretext was used to bar me from forgiveness.         I have not missed

19   one payment or been late, again.

20             4.   At age 66, I have to be one of the oldest members

21   of this class action as I finished my doctorate in 2008 at the

22   age of 54.

23             THE COURT:    Excuse me.    Dr. Hanson, I am losing you.

24   Can you speak up?

25             DR. HANSON:    Yes, I can.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 24 of 57     24
     ka22HylH

1               THE COURT:    Thank you.

2               DR. HANSON:    At age 66, I have -- you're welcome.

3               At age 66, I have to be one of the oldest members of

4    the class action, as I finished my doctorate in 2008 at the age

5    of 54.    Navient has not informed me that there is any decrease

6    in payment available for income reduction, such as in my

7    retirement, or at any time previously, in any of my

8    communication with Navient.      Furthermore, I only learned of

9    this possibility by reading the materials related to this class

10   action suit and materials published in the press.

11              Thank you for reflecting on my words.       Those of us

12   speaking here today have been victimized by the corporate

13   actions of Navient.      There has to be a -- I'm sorry.      Is

14   that --

15              THE COURT:    Dr. Hanson, I very much appreciate your

16   words.    I think you are reacting to some ambient noise here,

17   but I --

18              DR. HANSON:    I managed to get rid of it.     It was mine.

19   I have two sentences, and then I am done.        Thank you.

20              So I say thank you for reflecting on my words, and I

21   just said those of us speaking here today have been victimized

22   by the corporate actions of Navient.       There has been harm done.

23   Their statement says that they show compassion.         Please tell

24   them to respect the students who have made a commitment to be

25   contributors and good citizens by making their payments.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 25 of 57       25
     ka22HylH

1              Thank you.

2              THE COURT:    Thank you, Doctor.

3              Mr. Lombardo.

4              MR. LOMBARDO:    Thank you, your Honor, and good

5    afternoon.

6              So, to start out, in 2007, I had private loans with

7    Sallie Mae.    I was employed at the time as an in-home family

8    therapist for a human social services organization here in

9    Pittsburgh, working with troubled children and their families

10   involved with Allegheny County Juvenile Family Court.          Since

11   November 2007, I have been at my current position as a juvenile

12   probation officer for Allegheny County Juvenile Probation.

13             Because of my employment, I heard bits and pieces

14   about Public Service Loan Forgiveness in 2008-2009, and in

15   either April or May 2009, I called Sallie Mae --

16             THE COURT:    Mr. Lombardo, Officer Lombardo, if you

17   could just slow down, please.

18             MR. LOMBARDO:    I will, your Honor.     Thank you.

19             So 2008-2009, I called Sallie Mae customer service, in

20   either April or May of that year, to see if I qualified for

21   Public Service Loan Forgiveness.       I wanted to find out more.       I

22   told them what I did for a living.       I was told that I was

23   eligible for this, even though I had private loans, and I was

24   never told that I had to switch to direct federal loans.            I

25   believed the customer service representative, and I kept making


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 26 of 57       26
     ka22HylH

1    my payments.

2               Then in May 2012, because I made a few extra payments,

3    I wanted to skip a payment and go on vacation and use that

4    money for my vacation.     I called Sallie Mae to see if I could

5    do that and still be on track.      That's when I was told I was

6    not eligible for Public Service Loan Forgiveness because I had

7    private loans, which is not what I was told three years

8    earlier.    I continued making my monthly payments, but to say I

9    was angry, understatement.

10              I started taking action in 2013.      I wrote Sallie Mae,

11   told them what happened, and I merely wanted these previous

12   payments to be retroactively applied as part of the 120

13   payments, so come October 2017, I could get loan forgiveness.

14   All they did, all Sallie Mae did was write me and tell me that

15   we value you as a customer and told me to switch to Direct

16   Federal Loans.    They never addressed my concerns and totally

17   ignored me.

18              In 2014-2015, besides writing to Sallie Mae Chairman

19   Anthony Terraciano at the time, I wrote the Department of

20   Education and my three elected officials in Washington --

21   Representative Mike Doyle, Senator Toomey, and Senator Casey --

22   asking them to help me out, so come October 2017 I could get

23   forgiveness.    I never heard from the education department.          My

24   three elected officials all wrote me back and told me

25   essentially that there is nothing they could do for me.             I will


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 27 of 57    27
     ka22HylH

1    highlight, in Navient's transparency report 2018, it said that

2    Senators Toomey and Casey received campaign contributions from

3    Navient.

4               In 2014, I switched to Direct Federal Loans.        I

5    learned that the Consumer Financial Protection Bureau and my

6    Pennsylvania Attorney General Josh Shapiro filed lawsuits

7    against Navient, I believe both in 2017.        I filed complaints

8    with both entities, and I am awaiting the outcome of those

9    lawsuits.    The Navient consumer advocate told the Attorney

10   General's office that they have no record of me calling them in

11   2009, but yet they have record of me calling them in 2012 when

12   they told me I was not eligible.

13              From October 2017 to this past June 2020, I made 43

14   more payments, paying a grand total of $42,777.41, until my

15   loan got paid off.     Now, had Navient and Sallie Mae told me the

16   right information from the get-go, I would not have had to pay

17   an additional close to $43,000 since October 2007.

18              So I object because I figure if they have the money to

19   make political contributions and to spend money to improve the

20   system with Public Service Loan Forgiveness, which they should

21   have done in the first place, then certainly they should have

22   the money to refund every one of us after our 120th payment if

23   we should have gotten loan forgiveness but didn't, like in my

24   case the $42,777.41.     And so I feel as though they should first

25   use that money that they want to use to improve the system and


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 28 of 57    28
     ka22HylH

1    refund it to us first.

2              And then for those ten plaintiffs there that they are

3    supposed to be getting $15,000, let's say one of them paid

4    $45,000 after the 120th payment when they should not have.          If

5    they are only getting 15,000 and not 45,000, they are getting

6    short-changed $30,000 and, frankly, I really don't think that's

7    fair.

8              So for those reasons, I have to object to the

9    settlement.

10             And thank you, your Honor, for giving me this

11   opportunity to finally speak about this in federal court, as I

12   have been fighting this battle for over seven years now.

13             Thank you, your Honor.

14             THE COURT:    Thank you, Mr. Lombardo.      Very

15   appreciated.

16             So the objector, Mr. Yeatman, I believe, is

17   represented by counsel, Ms. St. John.

18             MS. ST. JOHN:    Thank you, your Honor.

19             May it please the Court:

20             Anna St. John representing objector William Yeatman.

21             I plan to use my time today to address some of

22   plaintiffs' response to Mr. Yeatman's objection.

23             First, there is a mismatch here, your Honor, that

24   prevents certification under 23(b)(2).        Plaintiffs sought

25   injunctive relief on behalf of a class defined as those who


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 29 of 57    29
     ka22HylH

1    intended to contact Navient in the future, and they sought

2    monetary relief on behalf of class defined retrospectively as

3    those who contacted Navient in the past.

4              Yet now the settlement takes that retrospectively

5    defined class, settles claims for which damages are

6    appropriate, gives the class only forward-looking injunctive

7    relief, and waives their right to participate in aggregate

8    litigation for their claims for money damages.

9              Now, plaintiffs argue that this Court previously held

10   that money relief was improbable, but that raises the question

11   of why the settlement releases any monetary claims at all.          If

12   the release of aggregate litigation claims is valueless, as

13   suggested, there is no reason to include it.

14             But smaller groups of class members or subclasses

15   could litigate for money damages and the class could challenge

16   the view that money damages are improbable.        Class members

17   shouldn't be giving up the right -- that right for no monetary

18   relief in the settlement.

19             I also note that plaintiffs' don't that dispute those

20   class members who are no longer working in the public interest

21   sector or who have paid off their loans receive no benefit

22   whatsoever from the injunctive relief.

23             Turning to cy-près, plaintiffs make the confusing

24   argument that class members would have to give up individual

25   money damages claims in order for the 1.75 million in cy-près


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 30 of 57       30
     ka22HylH

1    to be distributed through a claims process.        But that makes no

2    sense.   I don't understand why class members would have to give

3    up additional rights not negotiated at this settlement.             If the

4    parties were in fact to renegotiate a settlement with a broader

5    release, then the settlement fund, of course, would be much

6    greater to match the value of the claims being released.

7               Plaintiffs also question the fairness of a claims

8    process itself, but that's a standard way that funds are

9    distributed, particularly when class member addresses are not

10   readily available.     There is nothing unusual about a claims

11   process.    It is far more fair to give those class members who

12   file a claim actual monetary relief they can use than to give

13   all class members nothing, which is what this settlement does.

14              The parties already know who is a class member.          They

15   sent out direct notice to those individuals, so it is unclear

16   why a claims process would require the kind of detailed

17   documentation of each claimant's financial circumstances and

18   the details of their oral communications as the plaintiffs

19   claim.

20              Turning to the question of attorney's fees, we raised

21   the problem of class counsel having what appears to be a

22   fee-sharing arrangement with the American Federation of

23   Teachers that was not disclosed to the Court or the class.

24              Plaintiffs don't deny that they never told the Court

25   about the funding arrangement with AFT before moving for


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 31 of 57      31
     ka22HylH

1    preliminary approval or that the class was not notified.

2    Disclosure was required and it would have allowed better

3    monitoring of whether the class interests really were

4    represented.

5              Class counsel's primary rebuttal appears to be

6    semantic.   They claim that the payment is reimbursement rather

7    than a sharing agreement.      But AFT is recovering $500,000 of

8    the fees they paid based on class counsel's work.         That seems

9    like the sharing of fees.      Class counsel is recovering some

10   portion and AFT is recovering some portion.

11             Class counsel has been very careful in how they word

12   the AFT reimbursement.     They still have not told us how much of

13   their fees AFT actually paid.      They have only told us how much

14   their time is worth, how much they have billed, but I haven't

15   seen any definitive statement about how much of that amount AFT

16   actually paid.    There needs to be transparency about how much

17   of the fee prepayment the $500,000 represents.

18             Plaintiffs are also wrong that there is no suggestion

19   that class counsel's professional independence was compromised

20   by this payment.    There is a longstanding relationship here,

21   and there appears to be some financial incentive to represent

22   AFT's interest and to recover money on their behalf.          And in

23   fact AFT, as the Court knows, helped to find the main

24   plaintiffs in this case.

25             On a final note, I note that in the response


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 32 of 57       32
     ka22HylH

1    plaintiffs made some personal attacks against Mr. Yeatman and

2    his counsel, including calling us "professional objectors" and

3    questioning our motives.      We view those attacks as entirely

4    irrelevant to the fairness of the settlement and the fee

5    request, and I don't plan to spend any time on them today.          If

6    the Court is interested in this issue, however, we ask that the

7    Court give us an opportunity to respond and look to the

8    declaration of Theodore H. Frank, filed as Docket No. 164,

9    which preemptively addresses some of those issues.

10             Thank you very much for your time today, your Honor.

11             THE COURT:    Thank you very much, Ms. St. John.

12             And that brings us to the last objector who will be

13   heard today, Mr. Clauss.

14             Mr. Clauss, are you on the line?

15             (Pause)

16             THE COURT:    Mr. Clauss, I can't hear you.       You might

17   have to unmute yourself.

18             (Pause)

19             THE COURT:    I'm still having difficulty hearing you,

20   Mr. Clauss.

21             (Pause)

22             THE COURT:    So I am -- Mr. Clauss, is that you?

23             So I am sorry to report that I am unable to hear

24   Mr. Clauss.    Obviously if he joins us at some point during this

25   hearing before it concludes, I will be happy to hear anything


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 33 of 57   33
     ka22HylH

1    that he has to say.

2              But at this point let me turn to Ms. Konanova to

3    respond to the objections heard today and to say anything else

4    that she believes would be appropriate to be said in connection

5    with this application.

6              Ms. Konanova.

7              MS. KONANOVA:    Thank you, your Honor.      Yelena Konanova

8    for the plaintiffs and the class.

9              I would like to extend a welcome to all of the class

10   representatives who are joining us today.

11             Your Honor, this settlement is a great deal for

12   borrowers, and it provides unique relief that has never

13   previously been available from Navient and which other class

14   actions have been unable to obtain.       Not only does the

15   settlement preserve the class members' rights to sue Navient

16   for individual damages, it materially enhances their ability to

17   secure forgiveness.

18             I would like to spend a few minutes talking about the

19   benefits of this settlement as responsive to the objections and

20   then address some of the other points raised in the objections,

21   with special attention to the notice of fees request issue that

22   your Honor has raised.

23             Your Honor, as a result of this settlement, and it

24   alone, a nonprofit called Public Service Promise has been

25   incorporated with an initial board of three very impressive


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 34 of 57      34
     ka22HylH

1    directors and is prepared to launch with a singular focus of

2    providing service for borrowers in public service to help them

3    gain loan forgiveness.     This is the first of its kind nonprofit

4    to directly work with public service borrowers to help them

5    access PSLF.

6              Navient has also implemented business practice

7    enhancements which directly address the alleged harm.          These

8    enhancements require call center representatives to proactively

9    ask questions to determine who may be eligible for forgiveness

10   and to deliver accurate information about how to qualify.

11   Navient is affirmatively required to train its representatives

12   to comply and to monitor to ensure compliance.

13             Between the nonprofit and the required changes to

14   Navient's protocol, borrowers now have a way to get essential,

15   reliable individualized advice for the first time about how to

16   obtain their relief from their student debt burden which helps

17   maximize chances of forgiveness.

18             And as noted, the settlement preserves the right to

19   bring individual actions for damages, which is directly

20   responsive to this court's guidance that individual claims are

21   the most viable avenue for monetary relief, given the

22   challenges of proving uniformity of oral misrepresentations in

23   the class context.     And the affirmative provisions of this

24   settlement make that economic relief avenue that much more

25   viable.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 35 of 57    35
     ka22HylH

1              Your Honor, this is an unprecedented result for this

2    kind of class action.     As this Court knows, in the related PSLF

3    class action against Navient in Florida, the Court denied

4    certification precisely because varying oral misrepresentations

5    precluded a finding of commonality.       Navient then prevailed on

6    the individual claims on summary judgment, and the borrowers

7    got nothing.

8              So taking note of this ruling and this Court's

9    guidance, we fought as hard as we could to get the most value

10   of the settlement here for the class while enhancing the

11   viability of individual damages claimed.

12             Now, your Honor, in response to the objections we have

13   received and the objections that have been raised today, the

14   overwhelming majority of these objections share deeply personal

15   stories of individuals' interactions with Navient and of their

16   individual financial circumstances.       And they ask for various

17   kinds of monetary relief, such as loan forgiveness or credit

18   for prior qualifying payments.

19             Your Honor, we take to heart the seriousness of these

20   statements, the pain they describe.       It is the reason we

21   brought this case, and that is why we preserve individual

22   damages claims and provide relief that enhances the success of

23   these claims.    We fought for all the relief we could in the

24   class action context while insisting that these individual

25   claims are preserved.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 36 of 57      36
     ka22HylH

1              And now we always believed we had a strong case to

2    reform business practices in the class context, and here that's

3    exactly what these reforms are aimed at.        They help borrowers

4    advance their individual claims whether because they are now

5    able to receive accurate information from Navient alerting them

6    to any past inconsistencies or through the nonprofit which can

7    walk people, all people, regardless of who their servicers are,

8    whether they are still with Navient or not, it can walk them

9    through their eligibility and specific steps for obtaining

10   relief and, if necessary, to refer borrowers out for litigation

11   of the individual claims.

12             Your Honor, the two professional objections that were

13   also submitted, these objectors want to deprive the class of

14   this very significant nonmonetary relief, to throw out the

15   entire deal with no regard as to what would happen next.            They

16   have not pointed to anything warranting such a drastic result

17   which would unquestionably leave borrowers worse off, likely

18   with no relief of any kind.

19             Now, the objectors raised four specific buckets of

20   objections, which I would like to address in order here.

21             So first, your Honor, they object to the lack of

22   monetary relief for the class, which, as just discussed and as

23   the Court reiterated at the beginning of the hearing, would be

24   very challenging to achieve in this class context.          Again, that

25   is why we preserved individual damages claims and also why the


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 37 of 57    37
     ka22HylH

1    settlement will not impact the multiple state AG and financial

2    watchdog cases pending against Navient.

3              Now, second, your Honor, they question the cy-près

4    relief here.    Now, for the reasons laid out, it is very

5    significant because it is the first of its kind nonprofit

6    directly serving public service borrowers in their quest for

7    forgiveness.    The nonprofit is independent both as a matter of

8    contract and by virtue of the initial board which has three

9    powerhouse individuals from the world of servicing settlements,

10   public interest, and the law.      The fact that the group cares

11   about the same thing we do, which is communicating clear

12   information to borrowers, is not a conflict.         The nonprofit

13   will provide exactly the kind of information that we know

14   borrowers need, that we heard today borrowers need.          They fill

15   a hole in the chain of information that badly needs filling,

16   and if the objectors had their way, the class would be deprived

17   of that badly needed relief.

18             Now, that leaves objections concerning the service

19   awards and the fee arrangement.

20             Your Honor, as to the service awards, recent Second

21   Circuit precedent, including Melito, expressly permits service

22   awards to class representatives based on the time and effort

23   expended for the class and risks and burdens shouldered for the

24   class.   Melito expressly rejects the notion that Supreme Court

25   precedent that -- from the nineteenth century, that precedes


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 38 of 57     38
     ka22HylH

1    Rule 23 by decades, bars incentive awards.        They have rejected

2    this argument when it was made by Mr. Isaacson, raised there,

3    and it should similarly be rejected here.

4              Our class representatives -- six of the ten of whom,

5    by the way, still have loans with Navient, the others just have

6    been transferred away to FedLoan since the litigation began,

7    but six of ten of them still have loans with Navient -- they

8    submitted an extensive record of their work for this class in

9    their declaration, and that record focuses on two key points.

10             First, this action was based on oral

11   misrepresentations.     That means that without our class

12   representative's records and recollections, their calendars and

13   planners, we could not have written our complaint.          By

14   reconstructing what Navient said to them and when and how that

15   affected their financial choices, each of them helped us

16   understand the breadth, depth, and specifics of the problem.

17             And they helped us figure out how to address it, how

18   to tailor the relief to help the borrowers most, including by

19   making specific suggestions on the business practice

20   enhancement and emphasizing the importance of the nonprofit to

21   aid public service borrowers.      They also gave broader releases

22   than the class in order to secure the deal for the class.           So,

23   your Honor, some of the concerns raised by this Court in prior

24   cases, such as, the risks that class interests took a back seat

25   to the class representatives' interests simply do not apply


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 39 of 57        39
     ka22HylH

1    here.   These class representatives fought to get the best deal

2    possible for the class, at considerable cost to themselves.

3              Your Honor, that cost includes the fact that they have

4    had to lay bare their finances, effectively publicly

5    acknowledging they had trouble paying their debts, which is not

6    an easy thing to do.     They helped us share the story with the

7    public, including through the press, which led to online

8    harassment directed at them, some with overtly racist

9    undertones and harassing treatment in their physical

10   workplaces.    This all the took a significant toll, mentally and

11   physically, on these folks, your Honor.        They have described it

12   in their declarations as traumatizing and degrading.          But

13   without their perseverance we would never have gotten to the

14   point of achieving this settlement.       They did it for the class,

15   and approving the awards here will spur other publicly minded

16   individuals to make some more sacrifices.

17             Now, finally, your Honor, as to the fee arrangement

18   and directly concerning the adequacy of notice regarding that

19   fee request, Rule 23(h) sets the timing for fee requests at the

20   time the Court orders so that the class members may have an

21   opportunity to object.     That's exactly what we did here.         We

22   made our fee award at the time ordered, which was August 28.

23   Class members had two weeks to object.

24             Rule 23 otherwise does not require any funding -- any

25   disclosure of any sort of funding arrangement.         There is a


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 40 of 57     40
     ka22HylH

1    requirement of notice of fee sharing but, as I will discuss in

2    a moment, we are not sharing our fees with AFT.         We are only

3    reimbursing in part for the fees that AFT paid.

4              Now, on that question of AFT's role in this

5    litigation, AFT took on the obligation to fund this litigation,

6    which meant paying S & G's bills as they come due on a monthly

7    basis at discounted hourly rates.       This uniquely successful and

8    difficult lawsuit simply couldn't have been brought without

9    them, and AFT agreed to do this because its mission is aligned

10   with the class, supporting student borrowers and their request

11   for loan forgiveness.     And if you want public servants to

12   continue in service fields in these difficult times of course

13   that is more necessary than ever.

14             But, your Honor, let me be clear, AFT did not control

15   this litigation.    We worked hand in glove with the class

16   representative on behalf of the class as we detailed above.

17   And the 2015 Meredith case, which we cite in our papers, is

18   exactly on point, as in that case Judge Engelmayer approved a

19   fee award to reimburse a nonprofit who paid class counsel fees.

20   If there were any concerns that -- with that kind of

21   arrangement, your Honor, we believe Judge Engelmayer would have

22   raised it, but there is none.      Any holding, we believe, that

23   discourages such arrangements could only mean that important

24   and complex cases like this one would not be brought.

25             And, your Honor, as to the requests of further


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 41 of 57    41
     ka22HylH

1    information about this arrangement or communications with AFT,

2    we are aware of no case in which such discovery was allowed

3    based on speculation of conflict.       Instead, courts say you need

4    to have some actual evidence of collusion, of a collusive

5    settlement, in order to allow that kind of discovery, and we do

6    not have that here.

7              So this extraordinarily modest fee award, which works

8    out to 8.45 percent of the fees here and the service awards and

9    the settlement itself should be approved.

10             I'm glad to answer any questions, your Honor.

11             THE COURT:    So, Ms. Konanova, I think in the comments

12   made by objectors today, there were two additional points that

13   you should address.

14             One is that the -- I just received a note that

15   Mr. Clauss is back on the line, so I will give him an

16   opportunity to be heard in a moment.       I'm not sure that he is

17   accessible, but I will certainly inquire again and give him an

18   opportunity to be heard if he is on the line.

19             MR. CLAUSS:    Yes, your Honor, this is Mr. Clauss.       I'm

20   here.

21             THE COURT:    Okay, good.    Well, Mr. Clauss, when

22   Ms. Konanova is done speaking, I will give you an opportunity

23   to be heard.

24             So Ms. Konanova, two points made today orally, and

25   that is that the bar to the settlement agreement that would be


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 42 of 57    42
     ka22HylH

1    binding on the class is not just a bar against class actions,

2    but it is a bar against actions in which -- joinder actions in

3    which five or more plaintiffs are joined together.          That's one

4    issue I would like you to address.

5              And the second point is that the awards achieved

6    through the -- or I should say the improvements, including the

7    cy-près award, achieved through the settlement help people who

8    continue to have debts to be paid down or loans to be forgiven,

9    but it benefits prospectively and it doesn't benefit those who

10   have already finished paying off their loans and who no longer

11   have an opportunity to obtain forgiveness.

12             So if you could address those two issues,

13   Ms. Konanova.

14             MS. KONANOVA:    Thank you, your Honor.      I am glad to do

15   so.

16             On the first issue, it is correct that the release

17   prohibits class actions as well as aggregate actions, which

18   release language was defined -- designed to ensure that the

19   benefit of the bargain that Navient was entering into in the

20   settlement was actually reached.       Your Honor, we negotiated

21   very specifically to exclude from the definition of "aggregate

22   actions" any litigation proceedings in which an external

23   authority or a Court requires particular actions to be

24   prosecuted together, which includes, but is not limited to,

25   multidistrict litigation as determined by the JPML actions in


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 43 of 57          43
     ka22HylH

1    which a Court determines they should be consolidated or

2    coordinated for efficiency, actions that individuals mark as

3    potentially related and are deemed related by the Court, or any

4    actions that are required to be brought together based on the

5    federal rules of civil procedure or the local rules of any

6    local, state, or federal court.

7              So, your Honor, we believe this definition both

8    preserves the benefit of the bargain, which is to say the

9    release of class and aggregate damages for Navient, but also

10   allows borrowers who believe that there is a reason for

11   particular actions to be prosecuted together, as captured by

12   the categories that I just discussed, to do so without a bar

13   under the settlement agreement.

14             On the second point, your Honor, with respect to how

15   does this settlement benefits individuals who do not have loans

16   any longer, your Honor, those individuals all benefited by the

17   formation of the nonprofit, the Public Service Promise.             That

18   nonprofit is open to all borrowers, regardless of who their

19   servicer is or even whether they have individual loans.             They

20   will be able to contact that nonprofit and get individualized,

21   reliable, accurate information about their personal situations.

22   And if, as a result of that conversation, it appears that that

23   person has an individual damages claim against Navient, Public

24   Service Promise will refer that individual out to an attorney

25   who would be able to handle such an individual claim.          So even


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 44 of 57        44
     ka22HylH

1    those who no longer have loans, and so they only have questions

2    as to whether they have been damaged by Navient, will still be

3    able to rely on this resource of informed, independent advisors

4    who can talk to them about their individual financial

5    circumstances.

6              THE COURT:    Thank you, Ms. Konanova.

7              Mr. Clauss --

8              MR. CLAUSS:    Yes.

9              THE COURT:    -- are you able to speak with me now?

10             MR. CLAUSS:    Yes, I am.    Thank you, your Honor.       Do

11   you want me to give my objection now?

12             THE COURT:    Please.

13             MR. CLAUSS:    Okay.    I object to the proposed

14   settlement.

15             If Navient agrees to implement substantial procedures,

16   then they should be comprehensive and transparent in the

17   following ways:

18             Address the irony of past failures that financially

19   disable borrowers who've work for qualified nonprofits.             In

20   order for me to be bound by this class action's injunctive

21   relief, retroactive processing of payments would be mandatory.

22             E-mail communications should outline Navient's

23   procedures prior to approval to ensure transparency regarding

24   their specific and substantial plan for action.

25             Mitigate consolidation anxiety.       Navient should


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 45 of 57   45
     ka22HylH

1    protect borrowers from adverse reconsolidation tactics.

2    Reconsolidation should benefit public service employees and

3    credit their work through past ecosystems, not bluntly refuse

4    to address past systemic bureaucratic failures.

5              Integrate all student loans within the database into a

6    singular platform that accommodates public service employees.

7              And, finally, negate compound interest that accrued on

8    principal over time while qualified applications were steered

9    away.

10             Thank you.

11             THE COURT:    Thank you very much, and thank you for

12   your concise but carefully thought out comments, Mr. Clauss.        I

13   appreciate that.

14             MR. CLAUSS:    You're welcome.

15             THE COURT:    Let me just say that -- yes, thank you.

16             I really appreciate the engagement of the class

17   members in this very important moment in this litigation.

18   Obviously this class contains a very well-educated population

19   who are able to think with care about what has happened here

20   and what should happen in the future, and your comments have

21   been important for me in my evaluation of the reasonableness of

22   this settlement.

23             So let me turn now to my task, and there are really,

24   as I outlined before, three separate issues:

25             First, for me to judge, under the legal standards I


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 46 of 57       46
     ka22HylH

1    must follow, which are set forth in a case named Grinnell,

2    whether or not the settlement should be approved as fair,

3    adequate, and reasonable in the circumstances as judged by the

4    factors set forth in the Grinnell case.

5              And the first factor I have to look at, in judging a

6    settlement, is the factor that is directed to the complexity,

7    expense, and likely duration of this litigation.         I find, and I

8    don't think there is much dispute here, that this is complex

9    litigation.    It's been expensive to pursue to date and would be

10   far more expensive if it had continued to the end.          I believe

11   that if the litigation had continued that it would have ended

12   as a class action through the litigation of a class

13   certification motion, that the application by plaintiffs'

14   counsel to certify as a class this lawsuit would have been

15   denied.

16             That would have left the claims of the New York named

17   plaintiffs, and I very much doubt that I would have been able

18   to grant a defendant's motion for summary judgment, and

19   therefore I think those claims would, in all likelihood, have

20   proceeded to trial.

21             So this is a complex litigation, with massive

22   discovery ahead, with complex motion practice ahead, and

23   probably a trial for some named plaintiff.

24             The second factor I must look at in evaluating the

25   reasonableness of a settlement is the reaction of the class to


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 47 of 57    47
     ka22HylH

1    this settlement.    I must say that the reaction of the class has

2    been mixed.    This is a very large class, and I think there were

3    only 115 objections filed that were timely.        There were four

4    more objections, I believe, that were filed late, making a

5    total of 119 objections.

6              But that really is a large number of objections, even

7    though the class is so large.      Most class actions don't have

8    the involvement of class members the way this one has, and I

9    think my ability to make judgments about the reasonableness of

10   this settlement has been enhanced by the comments received from

11   the objectors, and so I thank them for those comments.

12             Most of the objections have raised concern about the

13   lack of an award of damages.      They complain that the individual

14   class members are not receiving any monetary compensation here,

15   and they complain, at least some of them, bitterly about that

16   based on their individual circumstances, and that is absolutely

17   understandable.

18             But, again, I don't believe, and I think really there

19   is no sound argument to suggest, that there could be a class

20   action that would result in a monetary award to individual

21   class members because the circumstances for each individual

22   member differ so dramatically; and therefore, the only

23   recourse, the only avenue for obtaining a monetary award for an

24   individual class member is to pursue your own individual action

25   or, as I understand it, you may be benefited by lawsuits


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 48 of 57    48
     ka22HylH

1    brought by government entities.       I certainly hope, if that is

2    an appropriate avenue in those litigations, that that benefits

3    one and all.

4              The third issue I must address is the stage of the

5    proceedings and the amount of discovery completed when

6    settlement was reached.     The parties had exchanged some

7    discovery materials, but this was at the early stage of

8    discovery.   Much more discovery remained to be done.

9              The fourth factor is the risk of establishing

10   liability.   I think that it is very difficult for me to

11   evaluate the likelihood that the New York named plaintiffs

12   would have been successful at trial.       I'm just not in a

13   position to evaluate that.

14             The fifth factor is the risk of establishing damages.

15   Well, as I have already mentioned, there was a grave risk that

16   the class would not receive any damages award because it could

17   not be certified as a class action and, as I have already

18   explained, it is unknown to me whether the New York plaintiffs

19   would have been able to recover anything.

20             The sixth factor is the risk of maintaining the class

21   action through trial.     I have already said there is a grave

22   risk that it would not have been maintained through the trial.

23             The seventh factor is the ability of the defendants to

24   withstand a greater judgment.      Navient is able to pay a

25   judgment far larger than that it has agreed to here.


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 49 of 57   49
     ka22HylH

1              The eighth factor is the range of reasonableness of

2    the settlement fund in light of the best possible recovery, and

3    I find that this settlement is absolutely within the range of

4    reasonable settlements, given the weighing of all of the

5    factors I have just discussed.

6              And the last factor is the range of reasonableness of

7    the settlement fund to a possible recovery in light of all of

8    the attendant risks of litigation and, again, I find that this

9    settlement is within the range of reasonable settlements

10   because there is a grave risk that there would have been no

11   recovery at all, certainly none for the class, and possibly

12   none for the named New York plaintiffs.

13             This is a (b)(2), using the jargon from the Federal

14   Rule of Civil Procedure under which we are operating here, and

15   there are certain issues about when it is or isn't appropriate

16   to approve a settlement for a class action when there is no

17   opt-out provision.     I think that is adequately dealt with by

18   the fact that individual class members retain their right to

19   bring individual lawsuits.      And to the extent that there has

20   been reference to the Second Circuit decision in Berni, I think

21   those concerns are adequately addressed in the parties' letters

22   of July 20 that I have already referred to.

23             So let me turn to the incentive awards.

24             As the parties are well aware, since I have discussed

25   this with them on several prior occasions, I am reluctant to


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 50 of 57      50
     ka22HylH

1    award named plaintiffs money for anything other than the

2    reimbursement of their out-of-pocket loss or lost wages.            And I

3    have set forth the reasons for that in a decision that is

4    publicly filed in the Credit Default Swaps Litigation, and that

5    can be found at 2016 WL 2731524 at *18.

6               There are grave risks with financial awards given to

7    named plaintiffs that it will encourage collusion.          Named

8    plaintiffs have a fiduciary duty to class members, absent class

9    members, and I believe the Court has to be on alert to protect

10   the rights of absent class members, but certainly named

11   plaintiffs must.    And you do not want that important fiduciary

12   duty to -- and counsel alluded to this -- take a back seat to

13   their personal financial interests.

14              So the question is, for me, here, has that happened?

15   Here the named plaintiffs have very limited out-of-pocket

16   losses or identified lost wages, and yet each asks to receive

17   $15,000.    They are giving up the right to sue Navient

18   individually, so this is all the money that they will receive.

19   The class, however, individual class members who are absent and

20   not named plaintiffs, are going to receive no money, and this

21   has understandably drawn objections from several members of the

22   class.

23              But I think there is a reduced concern here of

24   collusion.    As I have explained, the individualized issues

25   regarding any misrepresentations or omissions by Navient would


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 51 of 57         51
     ka22HylH

1    have prevented class certification, and therefore there is no

2    damages that could have been awarded to absent class members.

3    And since those absent class members would not have received

4    any money, there is little risk that the class representatives

5    breached their duty in agreeing to this settlement.          So that's

6    one of my important findings as I assess this issue.

7               Now, it is hard, indeed it is impossible, for me to

8    evaluate the value of what absent class members have retained,

9    that is, the right to bring suit for individual damages.            And

10   it is also impossible for me to evaluate the value of what the

11   class representatives have given up in exchange for this

12   $15,000.    These are, in both situations, complex inquiries.

13   They depend on the individual's financial circumstances.            They

14   depend on the piecing together of conversations with Navient.

15   Ultimately, assessments would have to be made as to whether

16   Navient made misrepresentations or omitted in a way that is

17   wrongful to add information in response to questions or to add

18   information to statements that they did make.         And of course,

19   in addition to all of that, whether it is also difficult for me

20   to know, impossible for me to know whether any of that could be

21   proven at trial successfully.

22              The next thing that's important to me in evaluating

23   this request is the following, and I would like you,

24   Ms. Konanova, to listen carefully to what I am about to say, so

25   if I have misrepresented or misunderstood anything, I would


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 52 of 57      52
     ka22HylH

1    like to you correct me.

2              First, it is my understanding that the class

3    representatives opened their lives to scrutiny when they

4    stepped forward, and without that commitment on their part,

5    this litigation could not have been brought.         Therefore, they

6    laid bare their financial circumstances, their career choices,

7    and their personal histories to a large extent.         Each is a

8    public service or was a public service employee who held at one

9    time or another significant debts that they needed to pay off.

10             Am I right, Ms. Konanova?

11             MS. KONANOVA:    Yes, your Honor.

12             THE COURT:    And each arguably, if properly advised,

13   would have had significant opportunity to have debts forgiven.

14             Is that right, Ms. Konanova?

15             MS. KONANOVA:    Yes, your Honor.

16             THE COURT:    And am I right also that an award of

17   $15,000 a piece here will compensate them for only a fraction

18   of the debt that they held at some point in time, if not

19   currently?

20             MS. KONANOVA:    Yes, your Honor.     The debts of the

21   named plaintiffs range from tens of thousands of dollars to

22   hundreds of thousands of dollars.

23             THE COURT:    And of course in the papers that have been

24   submitted to me there is the evidence that they have suffered

25   attack personally because they have served in their role here


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 53 of 57   53
     ka22HylH

1    as named plaintiff and tried to achieve a benefit on behalf of

2    absent class members.     Some of them have been subjected to

3    vitriol which, sadly, is part of public discourse these days

4    but should not be part of the burden of serving as a plaintiff

5    in a class action.

6              Weighing all of those factors, it is my assessment

7    that the incentive awards for the named plaintiffs should be

8    given in the amount requested.

9              Therefore, let me turn to the last aspect of this

10   request, and that is the request for attorney's fees.

11             Let me start by giving some context as I understand

12   it.

13             Counsel for the class reduced their rates by 20

14   percent and the American Federation of Teachers has paid

15   counsel's bills, as we learned today, monthly based on those

16   reduced rates.    As plaintiffs' counsel describe in their

17   papers, they spent over 11,000 hours on this litigation, and

18   the attorney's fees have been close to $6 million -- $5,915,000

19   roughly -- and today is the day I learned that that sum had

20   been paid in its entirety.

21             I am and remain concerned about notice issues here.

22   As counsel know I typically, and certainly in this case as

23   well, take the step of a preliminary approval of a class action

24   seriously and spend time looking at the settlement agreement,

25   the papers supplied asking for preliminary approval, as well as


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 54 of 57   54
     ka22HylH

1    the notice that will go out to the class, and I make

2    suggestions for revision to that class notice, and I did so

3    here.   This was no exception.

4              The settlement agreement provided me with no notice

5    that counsel's fees were being paid on an ongoing basis or that

6    there would be a request to reimburse AFT for those payments.

7    The preliminary approval papers that counsel submitted to me

8    gave me no notice of those facts.       Now, AFT is mentioned in the

9    settlement agreement in two places, but not in connection with

10   the fee request here in any way that would put me on notice

11   that it was a request to reimburse AFT.

12             And because I didn't have that knowledge and counsel

13   did not advise me of those facts, the notices to the class also

14   did not alert the class to those facts.        Indeed, what they

15   included were statements that I think now, based on my current

16   understanding, are misleading.      For instance, the notice -- one

17   notice said that the request would be made for up to $500,000

18   to plaintiffs' lawyers for their attorney's fees.         Another

19   notice, the short-form notice, said "these attorneys will

20   request that a Court award fees and expenses up to $500,000."

21   There was no statement that the attorney's fees have been paid

22   on a monthly basis and that this would be a request to

23   reimburse the AFT for those payments.

24             In the papers submitted to me requesting payment of

25   the attorney's fees, I did not understand, even at that time,


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 55 of 57   55
     ka22HylH

1    that AFT had fully paid the attorney's fees accumulated to date

2    and that the $500,000 would be going to AFT.         The situation was

3    described as AFT having made a significant up-front payment,

4    and the supporting documentation didn't indicate to me that AFT

5    had paid all the bills submitted by counsel.

6              So I am left with concern here about notice to the

7    Court and the class, and so I am not going to address the

8    merits of the application of the request for approval to use

9    500,000 of the settlement fund to reimburse AFT.

10             Now, that said, I want to make a couple of points:

11             The impact of this, as I understand it, will mean that

12   Public Service Promise will be even more significantly funded,

13   since that $500,000 will now be part of the cy-près fund for

14   Public Service Promise.

15             The second point I would like to make, my decision to

16   not award this sum to AFT is not a criticism of AFT and should

17   not be heard as such.     They spent about $6 million on this

18   litigation to help all public service employees get loan

19   forgiveness to the extent that the law permits and damages for

20   any role Navient played in interfering with that important

21   right.   In my judgment, because of AFT's work and its decision

22   and its generosity, the class has achieved a significant

23   benefit, and that significant benefit will have or may have a

24   profound impact on all public service employees.

25             By funding Public Service Promise, we have an


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 56 of 57       56
     ka22HylH

1    independent, well-qualified board overseeing the work of its

2    employees in the education and training and outreach that will

3    help public service employees be better informed and better

4    able to take advantage of all their rights.        And of course

5    Navient itself has benefited because of the work the AFT has

6    done here to improve its own practices and be a better

7    corporate citizen.      So I think that the motive behind AFT

8    acting as it has and the commitment it has shown in this

9    litigation and funding fully this litigation is nothing but

10   admirable.

11              So those are my closing comments, but I want to make

12   sure counsel have an opportunity to add anything to the record

13   they believe is important at this point.

14              Ms. Konanova?

15              MS. KONANOVA:    Your Honor, thank you for those

16   remarks.

17              The only thing I might add is our efforts in

18   submitting the papers were to comply with Rule 23 and, in

19   particular, Rule 23(h), which requires information concerning

20   the fee award to be made at the time the Court ordered, so that

21   is the rule with which we were complying in our papers.             And at

22   the same time I understand your Honor's comments about the

23   adequacy of notice, and I appreciate your remarks.

24              THE COURT:    Thank you.

25              And Ms. Simonsen, anything you want to add?


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                  (212) 805-0300
      Case 1:18-cv-09031-DLC Document 183 Filed 10/09/20 Page 57 of 57       57
     ka22HylH

1              (Pause)

2              THE COURT:    Counsel for the defendants?

3              MR. RUFFINO:    Your Honor, this is Mr. Ruffino.          I

4    understand that Ms. Simonsen may be having problems with her

5    connection, but we have nothing to add, and we thank the Court

6    for its consideration.

7              THE COURT:    Thank you very much.

8              Ms. Konanova, can I ask you to submit a revised

9    judgment next week?

10             MS. KONANOVA:    Absolutely, your Honor.      Will do.

11             THE COURT:    And how about Wednesday next week?

12             MS. KONANOVA:    Glad to do so.

13             THE COURT:    Thank you so much, and thank you all who

14   have participated in this hearing either through speaking or

15   listening in.    It is greatly appreciated.      Thank you.

16                                     oOo

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                 (212) 805-0300
